Name: 78/674/EEC: Commission Decision of 13 July 1978 on the implentation of the reform of agricultural structures in Belgium pursuant to Directive 72/160/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy;  Europe; NA
 Date Published: 1978-08-18

 Avis juridique important|31978D067478/674/EEC: Commission Decision of 13 July 1978 on the implentation of the reform of agricultural structures in Belgium pursuant to Directive 72/160/EEC (Only the French and Dutch texts are authentic) Official Journal L 227 , 18/08/1978 P. 0019 - 0019COMMISSION DECISION of 13 July 1978 on the implementation of the reform of agricultural structures in Belgium pursuant to Directive 72/160/EEC (Only the Dutch and French texts are authentic) (78/674/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (1), and in particular Article 9 (3) thereof, Whereas the Belgian Government has notified, pursuant to Article 8 (4) of Directive 72/160/EEC, the Royal Decree of 8 February 1978 laying down certain measures for the implementation of the Law of 3 May 1971 on the reorganization of agriculture and horticulture; Whereas Article 9 (3) of Directive 72/160/EEC requires the Commission to determine whether, having regard to the above instruments, the existing provisions for the implementation in Belgium of the said Directive continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive 72/160/EEC; Whereas the amendments contained in the Royal Decree of 8 February 1978 to the provisions implementing Directive 72/160/EEC comply with the objectives and requirements of that Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the Royal Decree of 8 February 1978 laying down certain measures for the implementation of the Law of 3 May 1971, the existing provisions for the implementation in Belgium of Directive 72/160/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 13 July 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 9.